Citation Nr: 0639943	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic right eye optic 
neuritis.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from June 1958 to June 1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
service connection for chronic right eye optic neuritis.  In 
December 2004, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  In 
March 2005, the Board remanded the veteran's claim to the RO 
for additional action.  


FINDING OF FACT

Chronic right eye optic neuritis was not shown during active 
service or for many years thereafter.  The veteran's current 
chronic right eye optic neuritis has not been shown to have 
originated during active service.  


CONCLUSION OF LAW

Chronic right eye optic neuritis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
October 2002, April 2005, and December 2005 which informed 
him of the evidence generally needed to support a claim of 
entitlement to service connection; what actions he needed to 
undertake; how the VA would assist him in developing his 
claim; and to submit any relevant evidence in his possession.  
The October 2002 VCAA notice was issued prior to the May 2003 
rating decision for which this appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran has been 
afforded a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  The hearing transcript is of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not provided a VCAA notice which informed him 
of the type of evidence necessary to establish an initial 
evaluation and/or an effective date for the claimed 
disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
veteran's entitlement to service connection for chronic right 
eye optic neuritis as the preponderance of the evidence is 
against the veteran's claim and the notice deficiencies are 
thus rendered moot.  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

The veteran's service medical records indicate that he was 
seen for right eye complaints.  At his June 1957 Naval 
Reserve physical examination for service enlistment and 
inactive drill pay, the veteran reported having eye trouble 
associated with muscle weakness.  On examination, no eye or 
vision abnormalities were noted.  At his June 1958 physical 
examination for service entrance, the veteran reported having 
experienced eye strain and headaches associated with a 1956 
head injury and eye trouble requiring glasses.  On 
examination, the veteran exhibited corrected 20/20 visual 
acuity.  

A July 1958 neuropsychiatric evaluation indicates that the 
veteran exhibited habitual convergent strabism with resulting 
prominent one eye vision.  The veteran was diagnosed with a 
passive-aggressive reaction with immaturity habit reaction 
and tendencies towards pseudosomatization reactions.  An 
August 1958 naval hospital summary states that the veteran 
complained of acute right eye pain and photophobia of one 
day's duration.  He presented a history of a foreign body 
sensation in the right eye while using a metal grinder the 
day prior to admission and subsequent removal of a foreign 
body from the right eye at the Wills Eye Hospital that same 
day.  On examination, the veteran exhibited a central corneal 
ulcer with surrounding rust ring and edema.  The veteran was 
diagnosed with a retained right eye corneal foreign body.  
Upon discharge from the hospital, the veteran was found to be 
essentially asymptomatic and to exhibit 20/30 (atropinized) 
visual acuity.  A November 1958 treatment record states that 
the veteran complained of difficulty reading for prolonged 
periods of time.  Treating naval medical personnel observed 
that the veteran exhibited bilateral conjunctivitis and 
intermittent right eye strabismus.  A March 1959 treatment 
record states that the veteran reported experiencing internal 
alternating intermittent strabismus since birth.  The 
veteran's eyes were noted to be in good alignment 
cosmetically and surgery was not indicated.  

A July 1959 naval eye clinic evaluation states that the 
veteran had an alternating esotropia since the age of five.  
The veteran believed that he had experienced "eye symptoms 
caused by the tropia" after he "received a superficial 
foreign body in the left eye."  At his June 1960 physical 
examination for service separation, the veteran was found to 
exhibit no eye or vision abnormalities.  

A May 1991 neuro-ophthalmologic evaluation from Joel S. 
Glasser, M.D., notes that the veteran complained of impaired 
left eye vision.  The veteran presented a history of a 1958 
left eye injury in which a metallic foreign body was removed 
from the eye.  Contemporaneous magnetic resonance imaging 
studies of the left eye were noted to be consistent with 
presumed left eye optic neuritis.  

Clinical documentation from the Bascom Palmar Eye Institute 
dated between May 1991 and May 1995 reflects ongoing 
treatment of the veteran's optic neuritis.  A November 1994 
treatment record indicates that the veteran had exhibited 
right eye optic nerve swelling since November 1994.  An 
impression of "optic neuritis in 2nd eye" was advanced.  A 
May 1995 treatment record states that an impression of 
bilateral optic atrophy of unknown etiology was advanced.  

At the December 2004 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the veteran testified 
that he had injured his right eye during active service.  He 
believed that his chronic right eye disorder must be related 
to his inservice right eye injury as he had sustained no 
other right eye trauma.  

At a January 2006 VA examination for compensation purposes, 
the veteran's inservice history of a metallic foreign body in 
the right eye and an associated central corneal ulcer was 
noted.  Impressions of bilateral optic atrophy and "status 
post" bilateral optic neuritis of unknown etiology were 
advanced.  The examiner noted that neuro-ophthalmology was 
outside the scope of his practice and referred the veteran 
for a neuro-ophthalmologic evaluation.  

A February 2006 neuro-ophthalmologic evaluation from Matthew 
D. Kay, M.D., conveys that the veteran's clinical records had 
been reviewed.  The veteran's inservice right eye metallic 
foreign body removal and associated central corneal ulcer 
were noted.  An impression of bilateral optic atrophy was 
advanced.  Dr. Kay commented that:

The patient has a history of a metallic 
foreign body affecting the superficial 
aspect of the right cornea which was 
removed at the Wills Eye Hospital on the 
morning of the event as per notes of 
August 30th, 1958.  Although the patient 
subsequently developed a bilateral optic 
neuropathy of unclear etiology, the 
patient's sequential episodes of visual 
loss which occurred many decades later 
has no relationship to the superficial 
corneal injury sustained while in the 
Navy.  It seems that the diagnosis of 
optic neuritis was rendered at the Bascom 
Palmer Eye Institute as opposed to 
bilateral sequential non-arteritic 
anterior ischemic optic neuropathy, and 
it would be rather difficult to make a 
precise diagnosis at this point in time.  
However, I can say that the patient's 
remote superficial ocular injury would 
have had no bearing on the patient's 
ultimate development of an optic 
neuropathy. 

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Chronic right eye optic neuritis was not shown 
during active service or for decades thereafter.  The first 
diagnosis of right eye optic neuritis is dated in November 
1994, some 34 years after service.  No competent medical 
professional has advanced that the veteran's right eye optic 
neuritis originated during active service or is 
etiologically-related to his inservice right eye complaints.  
Indeed, Dr. Kay specifically concluded that the veteran's 
inservice right eye metallic foreign body removal and 
associated central corneal ulcer were not etiologically 
related to his subsequent optic neuritis.  

The veteran advances that his right eye optic neuritis must 
be etiologically related to his inservice right eye injury as 
he sustained no other trauma to that eye.  The veteran's 
contentions are supported solely by his own testimony and 
written statements.  The Court has held that a lay witness is 
generally not capable of offering evidence involving medical 
knowledge such as the causation of a particular condition.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of any competent evidence that right eye optic 
neuritis originated during active service, the Board finds 
that service connection is not warranted.  


ORDER

Service connection for chronic right eye optic neuritis is 
denied.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


